


Exhibit 10.3


WEST BANCORPORATION INC.
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is made and entered into as of July 23, 2012, by and
between WEST BANCORPORATION, INC. and HARLEE N. OLAFSON. As used in this
Agreement, capitalized terms have the meanings set forth in Section 21.
RECITALS
A.Executive is currently employed by the Company.


B.West Bank is a wholly owned subsidiary of the Company.


C.The Company desires to continue to employ Executive pursuant to the terms of
this Agreement and Executive desires to continue to be employed by the Company
pursuant to such terms.


D.The Parties have made commitments to each other on a variety of important
issues concerning Executive's employment with the Company, including the
performance that will be expected of Executive, the compensation Executive will
be paid, how long and under what circumstances Executive will remain employed
and the financial details relating to any decision that either the Company or
Executive may make to terminate this Agreement and Executive's employment with
the Company.


E.The Parties desire to enter into this Agreement as of the Effective Date and,
to the extent provided herein, to have this Agreement supersede all prior
employment agreements between the Parties, whether or not in writing, and to
have any such prior employment agreements become null and void as of the
Effective Date.


AGREEMENT
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.Employment Period. The Company shall continue to employ Executive during the
Employment Period and Executive shall continue to remain in the employ of the
Company and provide services to the Company during the Employment Period in
accordance with the terms of this Agreement. The “Employment Period” shall be
the period beginning on the Effective Date and ending on December 31, 2014,
unless sooner terminated as provided herein. The Employment Period shall be
extended automatically for one (1) additional year beginning on January 1, 2014
and on each January 1 thereafter unless either Party notifies the other Party,
by written notice delivered no later than ninety (90) days prior to such
January 1, that the Employment Period shall not be extended for an additional
year. Notwithstanding any provision of this Agreement to the contrary, if a
Change in Control occurs during the Employment Period, this Agreement shall
remain in effect for the two (2)-year period following the Change in Control and
shall then terminate.


2.Duties. During the Employment Period, Executive shall devote Executive's full
business time, energy and talent to serving as the Executive Vice President and
Chief Risk Officer of the Company and as the Executive Vice President and Chief
Risk Officer of West Bank, subject to the direction of the Chief Executive
Officer (the “CEO”) of the Company. Executive shall have the duties that are
commensurate with Executive's position(s) and any other duties that may be
assigned to Executive by the CEO, and Executive shall perform all such duties
faithfully and efficiently. Executive shall have such powers as are inherent to
the undertakings applicable to Executive's position and necessary to carry out
the duties required of Executive hereunder. During the Employment Period, the
Executive shall be nominated to serve as a member of West Bank's Board of
Directors, subject to the election of the shareholders of West Bank. Executive
shall perform the duties required by this Agreement at the Company's principal
headquarters, unless the nature of such duties requires otherwise.
Notwithstanding the foregoing provisions of this Section 2, during the
Employment Period, Executive may devote reasonable time to activities other than
those required under this Agreement, including activities of a charitable,
educational, religious or similar nature to the extent such activities do not,
in the judgment of the Board, inhibit, prohibit, interfere with or conflict with
Executive's duties under this Agreement or conflict in any material way with the
business of the Company or an Affiliate; provided, however, that Executive shall
not serve on the board of directors of any business (other than the Company or
an Affiliate) or hold any other position with any business without receiving




--------------------------------------------------------------------------------




the prior written consent of the Board.
3.Compensation and Benefits. During the Employment Period, while Executive is
employed by the Company, the Company shall compensate Executive for Executive's
services as follows:


(a)Executive shall be paid a base salary at an annual rate of two hundred
forty-seven thousand dollars ($247,000) (the “Annual Base Salary”), which shall
be payable in accordance with the normal payroll practices of the Company then
in effect. Each year during the Employment Period, Executive's Annual Base
Salary shall be reviewed by the Board with any such increase, but not decrease,
to be effective as of January 1 of the year of such adjustment.


(b)Executive shall be eligible to receive performance-based annual incentive
bonuses (each, the “Incentive Bonus”) from the Company for each fiscal year
ending during the Employment Period. Incentive Bonuses shall be established and
determined in accordance with the Company's annual incentive plan, as may be in
effect from time to time, or otherwise as determined by the Board. Any Incentive
Bonus shall be paid to Executive within thirty (30) days of the completion of
the respective fiscal year audit by the Company's auditor, but in no event later
than two and one-half (2½) months after the close of the year in which it is
earned, provided that any Incentive Bonus shall not be considered earned until
the respective fiscal year audit is complete and the Board has made all
determinations and taken all actions necessary to establish such Incentive
Bonus.


(c)Executive shall be eligible to participate, subject to the terms thereof, in
all incentive plans of the Company as may be in effect from time to time with
respect to senior executives employed by the Company, on as favorable a basis as
other similarly situated and performing executives. During the Employment
Period, Executive and Executive's dependents, as the case may be, shall be
eligible to participate, subject to the terms thereof, in all pension and
similar benefit plans and all medical, dental, disability, group and executive
life, accidental death and travel accident insurance and other similar welfare
benefit plans of the Company as may be in effect from time to time with respect
to senior executives employed by the Company, on as favorable a basis as other
similarly situated and performing executives.


(d)Executive shall be entitled to accrue paid vacation in accordance with and
subject to the Company's vacation programs and policies as may be in effect from
time to time: provided, that the maximum number of vacation days Executive may
accrue at any time shall be subject to any limitations in the Company's vacation
programs and policies as may be in effect from time to time.


(e)Executive shall be eligible to be reimbursed by the Company, on terms that
are substantially similar to those that apply to other similarly situated and
performing executives employed by the Company, for reasonable out-of-pocket
expenses for entertainment, travel, meals, lodging and similar items that are
consistent with the Company's expense reimbursement policy and that are actually
incurred by Executive in the promotion of the Company's business.


4.Rights upon Termination. This Agreement and Executive's employment under this
Agreement may be terminated for any of the reasons described in this Section 4.
Executive's right to benefits, if any, for periods after the Termination Date
shall be determined in accordance with this Section 4:


(a)Minimum Benefits. If the Termination Date occurs during the Employment Period
for any reason, Executive shall be entitled to the Minimum Benefits, in addition
to any other benefits to which Executive may be entitled under the following
provisions of this Section 4 or the express terms of any employee benefit plan
or as required by law. Any benefits to be provided to Executive pursuant to this
Section 4(a) shall be provided within thirty (30) days after the Termination
Date; provided, however, that any benefits, incentives or awards payable as
described in Section 4(f) shall be provided in accordance with the terms of the
applicable plan, program or arrangement. Except as may expressly be provided to
the contrary in this Agreement, nothing in this Agreement shall be construed as
requiring Executive to be treated as employed by the Company following the
Termination Date for purposes of any plan, program or arrangement.


(b)Termination for Cause, Death, Disability, Voluntary Resignation or
Non-Renewal. If the Termination Date occurs during the Employment Period and is
a result of a Termination for Cause, Executive's death or Disability or a
termination by Executive other than for Good Reason, or if this Agreement
expires due to notice of non-renewal by either Party as provided under Section 1
or at the end of a Covered Period, then, other than the Minimum Benefits,
Executive shall have no right to benefits under this Agreement (and the Company
shall have no obligation to provide any such benefits) for periods after the
Termination Date.


(c)Termination other than for Cause or Termination for Good Reason. If
Executive's employment with the Company is subject to a Termination other than
during a Covered Period, then, in addition to the Minimum Benefits, the Company
shall provide Executive the following benefits:




--------------------------------------------------------------------------------




(i)On the thirtieth (30th) day following the Termination Date, Executive shall
commence receiving the Severance Amount (less any amount described in
Section 4(c)(ii)), with such amount to be paid in twelve (12) substantially
equal monthly installments, with each successive payment being due on the
monthly anniversary of the Termination Date.


(ii)To the extent any portion of the Severance Amount exceeds the “safe harbor”
amount described in Treasury Regulation §1.409A-1(b)(9)(iii)(A), Executive shall
receive such portion of the Severance Amount that exceeds the “safe harbor”
amount in a single lump sum payment payable on the thirtieth (30th) day
following the Termination Date.


(iii)Executive (and Executive's dependents, as may be applicable) shall be
entitled to the benefits described in Section 4(e).


(d)Termination upon a Change in Control. If Executive's employment with the
Company is subject to a Termination within a Covered Period, then, in addition
to Minimum Benefits, the Company shall provide Executive the following benefits:


(i)On the thirtieth (30th) day following the Termination Date, the Company shall
pay Executive a lump sum payment in an amount equal to the Severance Amount.


(ii)Executive (and Executive's dependents, as may be applicable) shall be
entitled to the benefits provided in Section 4(e).


(e)Medical and Dental Benefits. If Executive's employment with the Company is
subject to a Termination, then to the extent that Executive or any of
Executive's dependents may be covered under the terms of any medical or dental
plans of the Company (or an Affiliate) for active employees immediately prior to
the Termination Date, then, provided Executive is eligible for and elects
coverage under the health care continuation rules of COBRA, the Company shall
provide Executive and those dependents with coverage equivalent to the coverage
received while Executive was employed with the Company. For a period of twelve
(12) months (or eighteen (18) months in the event of a Termination following a
Change in Control), the Executive shall be required to pay the same amount as
Executive would pay if Executive continued in employment with the Company during
such period and thereafter Executive shall be responsible for the full cost of
such continued coverage; provided, however, that such contribution by the
Company shall be provided only to the extent that it does not result in any
additional tax or other penalty being imposed on the Company (or an Affiliate)
or violate any nondiscrimination requirements then applicable with respect to
the Company's (or an Affiliate's) plans. The coverages under this Section 4(e)
may be procured directly by the Company (or an Affiliate, if appropriate) apart
from, and outside of the terms of the respective plans, provided that Executive
and Executive's dependents comply with all of the terms of the substitute
medical or dental plans, and provided, further, that the cost to the Company
shall not exceed the Company's cost for continued COBRA coverage under the
Company's (or an Affiliate's) plans, as set forth in the immediately preceding
sentence. In the event Executive or any of Executive's dependents is or becomes
eligible for coverage under the terms of any other medical and/or dental plan of
an employer with plan benefits that are comparable to Company (or Affiliate)
plan benefits, the Company's obligations under this Section 4(e) shall cease
with respect to the eligible Executive and/or dependent. Executive and
Executive's dependents must notify the Company (or an Affiliate) of any
subsequent employment and provide information regarding medical and/or dental
coverage available.


(f)Other Benefits.
  
(i)Executive's rights following a termination of employment with the Company for
any reason with respect to any benefits, incentives or awards provided to
Executive pursuant to the terms of any plan, program or arrangement sponsored or
maintained by the Company, whether tax-qualified or not, which are not
specifically addressed herein, shall be subject to the terms of such plan,
program or arrangement and this Agreement shall have no effect upon such terms
except as specifically provided herein.


(ii)Except as specifically provided herein, the Company shall have no further
obligations to Executive under this Agreement following Executive's termination
of employment for any reason.
 
(g)Removal from any Boards and Positions. Upon Executive's termination of
employment for any reason under this Agreement, Executive shall be deemed to
resign (i) if a member, from the Board and the board of directors of any
Affiliate and any other board to which Executive has been appointed or nominated
by or on behalf of the Company, (ii) from each position with the Company and any
Affiliate, including as an officer of the Company or an Affiliate and (iii) as a
fiduciary of any employee benefit plan of the Company and any Affiliate.




--------------------------------------------------------------------------------




(h)Regulatory Suspension and Termination.


(i)If the Company is in default as defined in Section 3(x) of the FDIA, all
obligations of the Company under this Agreement shall terminate as of the date
of default, provided that this Section 4(h) shall not affect any vested rights
of the Parties.


(ii)All obligations of the Company under this Agreement shall be terminated,
except to the extent determined by the FDIC that continuation of this Agreement
is necessary for the continued operation of the institution, at the time the
FDIC enters into an agreement to provide assistance to or on behalf of the
Company under the authority contained in Section 13(c) of the FDIA, or when the
Company is determined by the FDIC to be in an unsafe or unsound condition,
provided that this Section 4(h) shall not affect any vested rights of the
Parties.


(iii)Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
FDIA.


(i)Clawback. Notwithstanding any provision of this Agreement to the contrary, if
any Severance Restrictions require the recapture or “clawback” of any Severance
Amount paid to Executive under this Agreement, Executive shall repay to the
Company the aggregate amount of any such payments, with such repayment to occur
no later than thirty (30) days following Executive's receipt of a written notice
from the Company indicating that payments received by Executive under this
Agreement are subject to recapture or clawback pursuant to the Severance
Restrictions. “Severance Restrictions” means any applicable statute, law,
regulation, or regulatory interpretation or other guidance, including
FIL-66-2010 and any related or successor FDIC guidance, that would require the
Company to seek or demand repayment or return of any payments made to Executive
for any reason, including the Company or its successors later obtaining
information indicating that Executive has committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses outlined under 12 C.F.R. 359.4(a)(4).


5.Release. Notwithstanding any provision of this Agreement to the contrary, no
benefits owed to Executive under Section 4(c), 4(d) or 4(e) (other than the
Minimum Benefits) shall be provided to Executive unless Executive executes
(without subsequent revocation) and delivers to the Company a Release within
twenty-one (21) days following the Termination Date.


6.Restrictive Covenants. Executive acknowledges that Executive has been and will
continue to be provided intimate knowledge of the business practices, trade
secrets and other confidential and proprietary information of the Company
(including the Confidential Information), which, if exploited by Executive,
would seriously, adversely and irreparably affect the interests of the Company
and the ability of the Company to continue its business.


(a)Confidential Information. Executive acknowledges that, during the course of
Executive's employment with the Company, Executive may produce and have access
to Confidential Information. Executive shall not directly or indirectly use,
disclose, copy or make lists of Confidential Information for the benefit of
anyone other than the Company, either during or after Executive's employment
with the Company, except to the extent that such information is or thereafter
becomes lawfully available from public sources, or such disclosure is authorized
in writing by the Company, required by law, or otherwise as reasonably necessary
or appropriate in connection with the performance by Executive of Executive's
duties hereunder. If Executive receives a subpoena or other court order or is
otherwise required by law to provide information to a governmental authority or
other person concerning the activities of the Company or its Affiliates, or
Executive's activities in connection with the business of the Company or its
Affiliates, Executive shall immediately notify the Company of such subpoena,
court order or other requirement and deliver forthwith to the Company a copy
thereof and any attachments and non-privileged correspondence related thereto.
Executive shall take reasonable precautions to protect against the inadvertent
disclosure of Confidential Information. Executive shall abide by the Company's
policies, as in effect from time to time, respecting avoidance of interests
conflicting with those of the Company and its Affiliates. In this regard,
Executive shall not directly or indirectly render services to any person or
entity where Executive's service would involve the use or disclosure of
Confidential Information. Executive shall not use any Confidential Information
to guide Executive in searching publications or other publicly available
information, selecting a series of items of knowledge from unconnected sources
and fitting them together to claim that Executive did not violate any terms set
forth in this Agreement.




--------------------------------------------------------------------------------




(b)Documents and Property.


(i)All records, files, documents and other materials or copies thereof relating
to the business of the Company or its Affiliates that Executive prepares,
receives, or uses, shall be and remain the sole property of the Company and,
other than in connection with the performance by Executive of Executive's duties
hereunder, shall not be removed from the premises of the Company or its
Affiliates without the Company's prior written consent, and shall be immediately
returned to the Company upon Executive's termination of employment for any
reason, together with all copies (including copies or recordings in electronic
form), abstracts, notes or reproductions of any kind made from or about the
records, files, documents or other materials.


(ii)Executive acknowledges that Executive's access to and permission to use the
Company's and its Affiliates' computer systems, networks and equipment, and all
Company and Affiliate information contained therein, is restricted to legitimate
business purposes on behalf of the Company. Any other access to or use of such
systems, network, equipment and information is without authorization and is
prohibited. The restrictions contained in this Section 6(b) extend to any
personal computers or other electronic devices of Executive that are used for
business purposes relating to the Company or its Affiliates. Executive shall not
transfer any Company or Affiliate information to any personal computer or other
electronic device that is not otherwise used for any business purpose relating
to the Company or an Affiliate. Upon the termination of Executive's employment
with the Company for any reason, Executive's authorization to access and
permission to use the Company's and its Affiliates' computer systems, networks
and equipment, and any Company and Affiliate information contained therein,
shall cease.


(c)Non-Competition and Non-Solicitation. The primary service area of the
Company's business in which Executive will actively participate extends
separately to the Restricted Area. Therefore, as an essential ingredient of and
in consideration of this Agreement and Executive's employment with the Company,
Executive shall not, during Executive's employment with the Company or during
the Restricted Period, whether the termination of Executive's employment occurs
during the Employment Period or thereafter, directly or indirectly do any of the
following (all of which are collectively referred to in this Agreement as the
“Restrictive Covenant”):


(i)Engage or invest in, own, manage, operate, finance, control, participate in
the ownership, management, operation or control of, be employed by, associated
with or in any manner connected with, serve as a director, officer or consultant
to, lend Executive's name or any similar name to, lend Executive's credit to or
render services or advice to, any person, firm, partnership, corporation or
trust that owns, operates or is in the process of forming a Competitor with an
office located, or to be located at an address identified in a filing with any
regulatory authority, within the Restricted Area; provided, however, that the
ownership by Executive of shares of the capital stock of any institution, which
shares are listed on a securities exchange and which do not represent more than
one percent (1%) of the institution's outstanding capital stock, shall not
violate any terms of this Agreement;


(ii)(A) Induce or attempt to induce any officer-level employee of the Company or
its Affiliates to leave the employ of the Company or its Affiliates; (B) in any
way interfere with the relationship between the Company or its Affiliates and
any management-level employee of the Company or its Affiliates; or (C) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company or its Affiliates to cease doing business with the Company or its
Affiliates or in any way interfere with the relationship between the Company or
its Affiliates and their respective customers, suppliers, licensees or other
business relations.


(iii)Solicit the business of any person or entity known to Executive to be a
customer of the Company or its Affiliates, where Executive, or any person
reporting to Executive, had accessed Confidential Information of, had an ongoing
business relationship with or had made Substantial Business Efforts with respect
to, such person or entity, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of the
Company or its Affiliates.


(iv)Serve as the agent, broker or representative of, or otherwise assist, any
person or entity in obtaining services or products from any Competitor within
the Restricted Area, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of the
Company or its Affiliates.


(v)Accept employment, provide services to, or act in any other such capacity for
or with any Competitor, if in such employment or capacity Executive would,
because of Executive's knowledge of the Company's Confidential Information or
trade secrets, inevitably use and/or disclose Company's Confidential Information
or trade secrets in Executive's work or service for such Competitor.




--------------------------------------------------------------------------------




(d)Works Made for Hire Provisions. The Parties acknowledge that all work
performed by Executive for the Company or its Affiliates shall be deemed a work
made for hire. The Company shall at all times own and have exclusive right,
title and interest in and to all Confidential Information and Inventions, and
the Company shall retain the exclusive right to license, sell, transfer and
otherwise use and dispose of the same. All enhancements of the technology of the
Company or its Affiliates that are developed by Executive shall be the exclusive
property of the Company. Executive hereby assigns to the Company any right,
title and interest in and to all Inventions that Executive may have, by law or
equity, without additional consideration of any kind whatsoever from the Company
or its Affiliates. Executive shall execute and deliver any instruments or
documents and do all other things (including the giving of testimony) requested
by the Company (both during and after the termination of Executive's employment
with the Company) in order to vest more fully in the Company or its Affiliates
all ownership rights in the Inventions (including obtaining patent, copyright or
trademark protection therefore in the United States and/or foreign countries).
To the extent required by applicable state statute, this Section 6(d) shall not
apply to an Invention for which no equipment, supplies, facility or trade secret
information of the Company or its Affiliates was used and that was developed
entirely on Executive's own time, unless the Invention (i) relates to the
business of the Company or an Affiliate or to the Company's or an Affiliate's
actual or demonstrably anticipated research or development or (ii) results from
any work performed by Executive for the Company or an Affiliate.


(e)Remedies for Breach of Restrictive Covenant. Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained in this Section 6 are reasonable with respect to their duration,
geographical area and scope. Executive further acknowledges that the
restrictions contained in this Section 6 are reasonable and necessary for the
protection of the legitimate business interests of the Company, that they create
no undue hardships, that any violation of these restrictions would cause
substantial injury to the Company and such interests, and that such restrictions
were a material inducement to the Company to enter into this Agreement. In the
event of any violation or threatened violation of these restrictions, the
Company, in addition to and not in limitation of, any other rights, remedies or
damages available to the Company under this Agreement or otherwise at law or in
equity, shall be entitled to preliminary and permanent injunctive relief to
prevent or restrain any such violation by Executive and all persons directly or
indirectly acting for or with Executive, as the case may be, without any
requirement that the Company post bond. If Executive violates the Restrictive
Covenant and the Company brings legal action for injunctive or other relief, the
Company shall not, as a result of the time involved in obtaining such relief, be
deprived of the benefit of the full period of the Restrictive Covenant;
accordingly, the Restrictive Covenant shall be deemed to have the duration
specified herein computed from the date the relief is granted but reduced by the
time between the period when the Restricted Period began to run and the date of
the first violation of the Restrictive Covenant by Executive.


(f)Other Agreements. In the event of the existence of another agreement between
the Parties that (i) is in effect during the Restricted Period, and
(ii) contains restrictive covenants that conflict with any of the provisions of
Section 6, then the more restrictive of such provisions from the two (2)
agreements shall control for the period during which both agreements would
otherwise be in effect.


7.No Set-Off; No Mitigation. Except as provided herein, the Company's obligation
to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense or other right the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.


8.Notices. Notices and all other communications under this Agreement shall be in
writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to the Company, West Bancorporation, Inc.; Attention: Chairman of the Board
of Directors; 1601 22nd Street; West Des Moines, Iowa 50266; and if to
Executive, to Executive's most recent address in the Company's records; or, in
each respective case, to such other address as either Party may furnish to the
other in writing, except that notices of changes of address shall be effective
only upon receipt.


9.Indemnification.


(a)Insurance. The Company shall provide Executive (including Executive's heirs,
personal representatives, executors and administrators) during the Employment
Period with coverage under a directors' and officers' liability insurance policy
at its expense.




--------------------------------------------------------------------------------




(b)Hold Harmless. In addition to the insurance coverage provided for in this
Section 9, the Company shall hold harmless and indemnify Executive (and
Executive's heirs, executors and administrators) to the fullest extent permitted
under applicable law, but also subject to the limits of applicable federal law
and regulation, against all expenses and liabilities reasonably incurred by
Executive in connection with or arising out of any action, suit or proceeding in
which Executive may be involved by reason of having been an officer of the
Company (whether or not Executive continues to be an officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include judgments, court costs and attorneys' fees and the cost of reasonable
settlements.


(c)Advancement of Expenses. If Executive becomes a party, or is threatened to be
made a party, to any action, suit or proceeding for which the Company has agreed
to provide insurance coverage or indemnification under this Section 9, the
Company shall, to the full extent permitted under applicable law, but also
subject to the limits of applicable federal law and regulation, advance all
expenses (including reasonable attorneys' fees), judgments, fines and amounts
paid in settlement (collectively “Expenses”) incurred by Executive in connection
with the investigation, defense, settlement, or appeal of any threatened,
pending or completed action, suit or proceeding, subject to receipt by the
Company of a written undertaking from Executive: (i) to reimburse the Company
for all Expenses actually paid by the Company to or on behalf of Executive if it
shall be ultimately determined that Executive is not entitled to indemnification
by the Company for such Expenses; and (ii) to assign to the Company all rights
of Executive to indemnification, under any policy of directors' and officers'
liability insurance or otherwise, to the extent of the amount of Expenses
actually paid by the Company to or on behalf of Executive.


10.Applicable Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of Iowa
applicable to agreements made and wholly to be performed in such state without
regard to conflicts of law provisions of any jurisdiction.


11.Mandatory Arbitration. Except as provided in Section 6(e), each and every
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or the interpretation of this Agreement or any arrangements relating
to this Agreement or contemplated in this Agreement or the breach, termination
or invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in Polk County, Iowa in accordance with the then
existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, the Parties shall
select a mutually acceptable neutral arbitrator from among the JAMS/Endispute
panel of arbitrators. In the event the Parties cannot agree on an arbitrator,
the Administrator of JAMS/Endispute will appoint an arbitrator. Neither
Executive nor the Company nor the arbitrator shall disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of all parties. Except as provided herein, the Federal Arbitration Act
shall govern the interpretation, enforcement and all proceedings under this
Section 11. The arbitrator shall be required to abide by the provisions of this
Agreement and the arbitrator shall not modify or alter same. Such arbitration
shall be conducted under a “baseball arbitration” format, pursuant to which the
arbitrator shall be required to adopt the position of one of the Parties, and
not any compromise position. The Company shall be responsible for paying any
filing fee and the fees and costs of the arbitrator; provided, however, if
Executive is the party initiating the arbitration, Executive shall contribute an
amount equal to the filing fee that would have been payable by Executive if
Executive had, in lieu of commencing arbitration, instead asserted those claims
in litigation filed in the courts of Polk County, Iowa. Except as provided in
the immediately preceding sentence, each Party shall pay for its own costs and
attorneys' fees, if any, in connection with arbitration under this Section 11.
The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of Iowa, or federal law, or both, as applicable, and
the arbitrator is without jurisdiction to apply any different substantive law.
The arbitrator shall have the authority to entertain a motion to dismiss and/or
a motion for summary judgment by any Party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall render an award and a written, reasoned opinion in support
thereof. Judgment upon the award may be entered in any court having jurisdiction
thereof. Nothing herein contained shall preclude either Party from seeking
equitable or injunctive relief from a court of competent jurisdiction in order
to prevent, terminate or reduce the likelihood of the infliction of irreparable
harm on the petitioning Party.


12.Equitable Relief. Notwithstanding Section 11, either Party may file a request
with a court of competent jurisdiction for equitable relief, including
injunctive relief, pending resolution of any claim through the arbitration
procedure set forth herein; however, in such cases, the trial on the merits of
the claims shall occur in front of, and shall be decided by, the arbitrator, who
shall have the same ability to order legal or equitable remedies as could a
court of general jurisdiction.




--------------------------------------------------------------------------------




13.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements and arrangements with respect thereto,
whether written or oral. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect. The various covenants and provisions of
this Agreement are intended to be severable and to constitute independent and
distinct binding obligations. Without limiting the generality of the foregoing,
if the scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law, and such scope may be judicially modified accordingly.


14.Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law, governmental regulation or ruling.


15.No Assignment. Executive's rights to receive benefits under this Agreement
shall not be assignable or transferable whether by pledge, creation of a
security interest or otherwise, other than a transfer by will or by the laws of
descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 15, the Company shall have no liability to pay any
amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by Executive's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


16.Successors. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns.


17.Legal Fees. In the event that either Party commences litigation to enforce or
protect such Party's rights in accordance with and under this Agreement, the
prevailing Party in any such action shall be entitled to recover reasonable
attorneys' fees and costs (including the costs of experts, evidence and counsel)
and other litigation costs relating to such action, in addition to all other
entitled relief, including damages and injunctive relief.


18.Amendment. This Agreement may not be amended or modified except by written
agreement signed by the Parties.


19.Code Section 409A.


(a)To the extent any provision of this Agreement or action by the Company would
subject Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Company. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of Executive's termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A.
For purposes of Code Section 409A, all installment payments of deferred
compensation made hereunder, or pursuant to another plan or arrangement, shall
be deemed to be separate payments. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv). This Agreement may be amended to the
extent necessary (including retroactively) by the Company to avoid the
application of taxes or interest under Code Section 409A, while maintaining to
the maximum extent practicable the original intent of this Agreement. This
Section 19 shall not be construed as a guarantee of any particular tax effect
for Executive's benefits under this Agreement and the Company does not guarantee
that any such benefits will satisfy the provisions of Code Section 409A.


(b)Notwithstanding any provision of this Agreement to the contrary, if Executive
is determined to be a Specified Employee as of the Termination Date, then, to
the extent required pursuant to Code Section 409A, payments due under this
Agreement that are deemed to be deferred compensation shall be subject to a six
(6)-month delay following the Termination Date; and all delayed payments shall
be accumulated and paid in a lump-sum payment as of the first day of the seventh
month following the Termination Date (or, if earlier, as of Executive's death),
with all such delayed payments being credited with interest (compounded monthly)
for this period of delay equal to the prime rate in effect on the first day of
such six (6)-month period. Any portion of the benefits hereunder that were not
otherwise due to be paid during the six (6)-month period following the
Termination Date shall be paid to Executive in accordance with the payment
schedule established herein.




--------------------------------------------------------------------------------




20.Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute shall refer to the statute and any amendments
and any successor statutes, and to all regulations promulgated under or
implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation” and “including, without limitation,” (and the
like) respectively; (f) all references to preambles, recitals, sections and
exhibits are to preambles, recitals, sections and exhibits in or to this
Agreement; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
(and the like) refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections and exhibits appearing in
or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions and (k) all accounting terms not specifically defined herein shall be
construed in accordance with GAAP. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
together shall constitute one (1) and the same Agreement.


21.Definitions. As used in this Agreement, the terms defined in this Section 21
have the meanings set forth below.


(a)“1934 Act” means the Securities Exchange Act of 1934.


(b)“Affiliate” means each company, corporation, partnership or other entity
that, directly or indirectly, is controlled by, controls, or is under common
control with, the Company, where “control” means (i) the ownership of fifty-one
percent (51%) or more of the Voting Securities or other voting or equity
interests of any corporation, partnership, joint venture or other business
entity, or (ii) the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such corporation,
partnership, joint venture or other business entity.


(c)“Agreement” means this employment agreement, made and entered into as of the
Effective Date, by and between the Parties.
(d)“Annual Base Salary” has the meaning set forth in Section 3(a).


(e)“Average Incentive Bonus” means the average of Incentive Bonuses determined
for the immediately preceding three (3) completed fiscal year performance
periods of the Company; provided, however, that if an Incentive Bonus has not
yet been determined for a previously completed fiscal year performance period as
of the Termination Date, then Target Bonus shall be used with respect to such
fiscal year for purposes of calculating the Average Incentive Bonus. For
purposes of calculating the Average Incentive Bonus, fiscal years for which no
bonus was determined to have been earned shall be included in the calculation of
the three (3) year average. Notwithstanding the foregoing, the fiscal year
performance periods to be used for the Average Incentive Bonus calculation shall
be 2011 for a Termination Date in 2012; 2011 and 2012 for a Termination Date in
2013; 2011, 2012 and 2013 for a Termination Date in 2014; and thereafter looking
back to the immediately preceding three (3) completed fiscal year performance
periods.


(f)“Base Compensation” means the amount equal to the sum of (i) the greater of
Executive's then-current Annual Base Salary or Executive's Annual Base Salary as
of the date one (1) day prior to the Change in Control, and (ii) the Average
Incentive Bonus.


(g)“Board” means the board of directors of the Company.


(h)“Change in Control” means:


(i)the consummation of the acquisition by any “person” (as such term is defined
in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty-one percent (51%)
or more of the combined voting power of the then outstanding Voting Securities
of the Company; or






--------------------------------------------------------------------------------




(ii)during any twelve (12)-month period, the individuals who, as of the
Effective Date, are members of the Board cease for any reason to constitute a
majority of the Board, unless the election, or nomination for election by the
Company's shareholders, of any new director was approved by a vote of a majority
of the Board, in which case such new director shall, for purposes of this
Agreement, be considered as a member of the Board; or


(iii)the consummation by the Company of: (A) a merger or consolidation if the
Company's shareholders immediately before such merger or consolidation do not,
as a result of such merger or consolidation, own, directly or indirectly, more
than fifty-one percent (51%) of the combined voting power of the then
outstanding Voting Securities of the entity resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the Voting Securities of the Company outstanding
immediately before such merger or consolidation; or (B) a complete liquidation
or dissolution of, or an agreement for the sale or other disposition of all or
substantially all of the assets of, the Company.


Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur solely because fifty-one percent (51%) or
more of the combined voting power of the then outstanding securities of the
Company are acquired by (A) a trustee or other fiduciary holding securities
under one (1) or more employee benefit plans maintained for employees of the
entity or (B) any corporation that, immediately prior to such acquisition, is
owned directly or indirectly by the Company's shareholders in the same
proportion as their ownership of stock immediately prior to such acquisition.
Further notwithstanding any provision in this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” under Code Section 409A.
(i)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.


(j)“Code” means the Internal Revenue Code of 1986.


(k)“Company” means West Bancorporation, Inc.


(l)“Competitor” means a bank, savings bank, savings and loan association, credit
union or similar financial institution.


(m)“Confidential Information” means confidential or proprietary, non-public
information concerning the Company or its Affiliates, including research,
development, designs, formulae, processes, specifications and technologies,
marketing materials, financial and other information concerning customers and
prospective customers, customer lists, records, data, computer programs, source
codes, object codes, database structures, trade secrets, proprietary business
information, pricing and profitability information and policies, strategic
planning, commitments, plans, procedures, litigation, pending litigation and
other information not generally available to the public.


(n)“Covered Period” means the period beginning six (6) months prior to a Change
in Control and ending twenty-four (24) months after the Change in Control.
 
(o)“Disability” means that (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) Executive
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident or
health plan covering employees of the Company.


(p)“Effective Date” means July 23, 2012.


(q)“Employment Period” has the meaning set forth in Section 1.


(r)“Executive” means Harlee N. Olafson.


(s)“FDIA” means the Federal Deposit Insurance Act.






--------------------------------------------------------------------------------




(t)“FDIC” means the Federal Deposit Insurance Corporation.


(u)“Good Reason” means the occurrence of any one (1) of the following events,
unless Executive agrees in writing that such event shall not constitute Good
Reason:


(i)a material and adverse change in the nature, scope or status of Executive's
position, authorities or duties from those in effect in accordance with
Section 2 immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period;


(ii)a material reduction (in excess of 15%) in Executive's Annual Base Salary or
target Incentive Bonus opportunity, or a material reduction in Executive's
aggregate benefits or other compensation plans in effect immediately following
the Effective Date, or if applicable and greater, immediately prior to the
Covered Period;


(iii)a relocation of Executive's primary place of employment of more than
fifteen (15) miles from Executive's primary place of employment immediately
following the Effective Date, or if applicable, prior to the Covered Period, or
a requirement that Executive engage in travel that is materially greater than
prior to the Covered Period;


(iv)removal of Executive from, or failure to elect Executive to, the West Bank
Board of Directors;


(v)the failure by an acquirer to assume this Agreement at the time of a Change
in Control; or


(vi)a material breach by the Company of this Agreement.


Notwithstanding any provision in this definition to the contrary, prior to
Executive's Termination for Good Reason, Executive must give the Company written
notice of the existence of any condition set forth in clause (i) - (vi)
immediately above within ninety (90) days of its initial existence and the
Company shall have thirty (30) days from the date of such notice in which to
cure the condition giving rise to Good Reason, if curable. If, during such
thirty (30)-day period, the Company cures the condition giving rise to Good
Reason, the condition shall not constitute Good Reason. Further notwithstanding
any provision in this definition to the contrary, in order to constitute a
Termination for Good Reason, the Termination Date must occur within six (6)
months of the initial existence of the applicable condition.
(v)“Incentive Bonus” has the meaning set forth in Section 3(b).


(w)“Inventions” means all systems, procedures, techniques, manuals, databases,
plans, lists, inventions, trade secrets, copyrights, patents, trademarks,
discoveries, innovations, concepts, ideas and software conceived, compiled or
developed by Executive in the course of Executive's employment with the Company
or its Affiliates and/or comprised, in whole or part, of Confidential
Information. Notwithstanding the foregoing sentence, Inventions shall not
include: (i) any inventions independently developed by Executive and not
derived, in whole or part, from any Confidential Information or (ii) any
invention made by Executive prior to Executive's exposure to any Confidential
Information.


(x)“Minimum Benefits” means, as applicable, the following:


(i)Executive's earned but unpaid Annual Base Salary for the period ending on the
Termination Date;


(ii)Executive's earned but unpaid Incentive Bonus, if any, for any completed
fiscal year preceding the Termination Date; provided, however, that Executive
shall not be entitled to any Incentive Bonus in the event of a Termination for
Cause;


(iii)Executive's accrued but unpaid vacation pay for the period ending on the
Termination Date;


(iv)Executive's unreimbursed business expenses and all other items earned and
owed to Executive by the Company through and including the Termination Date,
provided that all required submissions for expense reimbursement are made in
accordance with the Company's expense reimbursement policy and within fifteen
(15) days following the Termination Date; and


(v)the benefits, incentives and awards described in Section 4(f)(i).






--------------------------------------------------------------------------------




(y)“Parties” means the Company and Executive.


(z)“Release” means a general release and waiver substantially in the form
attached hereto as Exhibit A.


(aa)“Restricted Area” means the area that encompasses a twenty-five (25)-mile
radius from each banking or other office location of the Company and its
Affiliates; provided, however, that in the event of a Change in Control, the
Restricted Area shall be determined as of the date immediately preceding the
Change in Control.


(bb)“Restricted Period” means


(i)for any termination that occurs prior to a Change in Control, a period of
twelve (12) months immediately following the termination of Executive's
employment for any reason, whether such termination occurs during the Employment
Period or thereafter; or


(ii)for any termination that occurs following a Change in Control, a period of
twenty-four (24) months immediately following the termination of Executive's
employment for any reason, whether such termination occurs during the Employment
Period or thereafter.


(cc)“Restrictive Covenant” has the meaning set forth in Section 6(c).


(dd)“Severance Amount” means


(i)for any Termination that occurs during the Employment Period and not during a
Covered Period, an amount equal to one hundred percent (100%) of Executive's
Base Compensation as of the respective Termination; or


(ii)for any Termination that occurs during a Covered Period, an amount equal to
two hundred percent (200%) of Executive's Base Compensation as of the respective
Termination.


(ee)“Severance Restrictions” has the meaning set forth in Section 4(i).


(ff)“Specified Employee” means any person who is a “key employee” (as defined in
Code Section 416(i) without regard to paragraph (5) thereof), as determined by
the Company based upon the twelve (12)-month period ending on each December 31st
(such twelve (12)-month period is referred to below as the “identification
period”). If Executive is determined to be a key employee, Executive shall be
treated as a Specified Employee for purposes of this Agreement during the twelve
(12)-month period that begins on the April 1 following the close of the
identification period. For purposes of determining whether Executive is a key
employee, “compensation” means Executive's W-2 compensation as reported by the
Company for a particular calendar year.


(gg)“Substantial Business Efforts” means marketing, promotional, purchasing,
sales or solicitation activities undertaken on behalf of the Company or an
Affiliate, which include (i) in person and voice communications and (ii) either
or both of (A) delivery of a quote, bid, proposal or request for any of the
foregoing or (B) visits to the site of the actual or potential business
development and other similar meetings or visits (conducted alone or with other
employees of the Company or an Affiliate), where such activities would enjoy a
reasonable prospect of success in the absence of any breach of this Agreement.


(hh)“Target Bonus” means the target Incentive Bonus for the applicable fiscal
year performance period, if one is used, and if not, the Target Bonus shall be
determined based upon the mid-point between the maximum Incentive Bonus and the
threshold Incentive Bonus for the applicable fiscal year performance period,
with the threshold bonus based upon the first level of performance for which
some amount of Incentive Bonus would be payable.


(ii)“Termination” means a termination of Executive's employment with the Company
and West Bank during the Employment Period either:


(i)by the Company, other than a Termination for Cause or a termination as a
result of Executive's death or Disability; or


(ii)by Executive for Good Reason.




--------------------------------------------------------------------------------




(jj)“Termination Date” means the date of termination (whether or not such
termination constitutes a “Termination”) of Executive's employment with the
Company and West Bank.


(kk)“Termination for Cause” means a termination of Executive's employment by the
Company as a result of any of the following (in each case as determined by the
Board):


(i)Executive's willful and continuing failure to perform Executive's obligations
hereunder, which failure is not remedied within five (5) business days after
receipt of written notice of such failure from the Company;
 
(ii)Executive's conviction of, or plea of nolo contendere to, a crime of
embezzlement or fraud or any felony under the laws of the United States or any
state thereof;


(iii)Executive's breach of fiduciary responsibility;


(iv)an act of dishonesty by Executive that is materially injurious to the
Company or West Bank;


(v)Executive's engagement in one (1) or more unsafe or unsound banking practices
that have a material adverse effect on the Company or West Bank;


(vi) Executive's removal or permanent suspension from banking pursuant to
Section 8(e) of the FDIA or any other applicable state or federal law;


(vii)a material breach by Executive of this Agreement: or


(viii)an act or omission by Executive that leads to a material harm (financial
or reputational) to the Company or West Bank in the community.


Further, a Termination for Cause shall be deemed to have occurred if, after the
termination of Executive's employment with the Company and West Bank, facts and
circumstances arising during the course of such employment are discovered that
would have warranted a Termination for Cause.
Further, all rights Executive has or may have under this Agreement shall be
suspended automatically during the pendency of any investigation by the Board or
its designee or during any negotiations between the Board or its designee and
Executive regarding any actual or alleged act or omission by Executive of the
type that would warrant a Termination for Cause.
(ll)“Voting Securities” means any securities that ordinarily possess the power
to vote in the election of directors without the happening of any precondition
or contingency.


22.Scope of Company and West Bank Obligations. Although the Company and West
Bank may have jointly obligated themselves to Executive under certain provisions
of this Agreement, in no event shall Executive be entitled to more than what is
explicitly provided for hereunder, such that no duplicative payments shall be
provided under this Agreement.


23.Survival. The provisions of Section 6 shall survive the termination of this
Agreement.
[signature page to follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
WEST BANCORPORATION, INC.
By: /s/ Steven Gaer
Steven Gaer
Chairman of the Compensation Committee
West Bancorporation, Inc.
EXECUTIVE
By: /s/ Harlee N. Olafson
Harlee N. Olafson










--------------------------------------------------------------------------------




EXHIBIT A


AGREEMENT AND RELEASE
This AGREEMENT AND RELEASE (“Agreement”) is made and entered into by and between
WEST BANCORPORATION, INC. (the “Company”) and [_______________] (“Executive”).
WHEREAS, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive's employment
with the Company and the termination of that employment; and
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of [_______________], as amended (the
“Employment Agreement”).
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the “Parties” and,
individually, each a “Party”), intending to be legally bound, hereby agree as
follows:
1.    Termination of Employment. Executive's employment with the Company shall
terminate effective as of the close of business on [_______________] (the
“Termination Date”).
2.    Compensation and Benefits. Subject to the terms of this Agreement, the
Company shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):
(a)    Severance Amount. [_______________].
(b)    Accrued Salary and Vacation. Executive shall be entitled to a lump sum
payment in an amount equal to Executive's earned but unpaid annual base salary
and vacation pay for the period ending on the Termination Date, with such
payment to be made on the first payroll date following the Termination Date.
(c)    Medical and Dental Benefits. [_______________].
(d)    Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation or benefits. Executive further acknowledges that the
Severance Payments (other than (b) above) are consideration for Executive's
promises contained in this Agreement, and that the Severance Payments are above
and beyond any wages, bonuses, severance, other compensation or benefits to
which Executive is entitled from the Company under the terms of Executive's
employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.
(e)    Withholding. The Severance Payments shall be treated as wages and subject
to all taxes and other payroll deductions required by law.
3.    Termination of Benefits. Except as provided in Section 2 above or as may
be required by law, Executive's participation in all employee benefit (pension
and welfare) and compensation plans of the Company shall cease as of the
Termination Date. Nothing contained herein shall limit or otherwise impair
Executive's right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.
4.    Release of Claims and Waiver of Rights. Executive, on Executive's own
behalf and that of Executive's heirs, executors, attorneys, administrators,
successors and assigns, fully releases and discharges the Company, its
predecessors, successors, parents, subsidiaries, affiliates and assigns, and its
and their directors, officers, trustees, employees and agents, both in their
individual and official capacities, and the current and former trustees and
administrators of each retirement and other benefit plan applicable to the
employees and former employees of the Company, both in their official and
individual capacities (the “Releasees”) from all liability, claims, demands and
actions Executive now has, may have had or may ever have, whether currently
known or unknown, as of or prior to Executive's execution of this Agreement (the
“Release”), including liability claims, demands and actions:
(a)    arising from or relating to Executive's employment or other association
with the Company, or the termination of such employment,




--------------------------------------------------------------------------------




(b)    relating to wages, bonuses, other compensation or benefits,
(c)    relating to any employment or change in control contract,
(d)    relating to any employment law, including
(i)
the United States and State of Iowa Constitutions,

(ii)
the Civil Rights Act of 1964,

(iii)
the Civil Rights Act of 1991,

(iv)
the Iowa Civil Rights Act,

(v)
the Employee Retirement Income Security Act of 1974,

(vi)
the Age Discrimination in Employment Act (the “ADEA”),

(vii)
Executive Order 11246, and

(viii)
any other federal, state or local statute, ordinance or regulation relating to
employment,

(e)    relating to any right of payment for disability,
(f)    relating to any statutory or contractual right of payment, and
(g)    for relief on the basis of any alleged tort or breach of contract under
the common law of the State of Iowa or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel and negligence.
Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
Executive waives, surrenders and shall forego any protection to which Executive
would otherwise be entitled by virtue of the existence of any such statutes in
any jurisdiction, including the State of Iowa.
5.    Exclusions from General Release. Excluded from the Release are any claims
or rights that cannot be waived by law, as well as Executive's right to file a
charge with an administrative agency or participate in any agency investigation.
Executive is, however, waiving the right to recover any money in connection with
a charge or investigation. Executive is also waiving the right to recover any
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.
6.    Covenant Not to Sue.
(a)    A “covenant not to sue” is a legal term that means Executive promises not
to file a lawsuit in court. It is different from the release of claims and
waiver of rights contained in Section 4 above. Besides waiving and releasing the
claims covered by Section 4 above, Executive shall never sue the Releasees in
any forum for any reason covered by the Release. Notwithstanding this covenant
not to sue, Executive may bring a claim against the Company to enforce this
Agreement, to challenge the validity of this Agreement under the ADEA or for any
claim that arises after execution of this Agreement. If Executive sues any of
the Releasees in violation of this Agreement, Executive shall be liable to them
for their reasonable attorneys' fees and costs (including the costs of experts,
evidence and counsel) and other litigation costs incurred in defending against
Executive's suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Company can require Executive to return all but
a sum of one hundred dollars ($100) of the Severance Payments, which sum is, by
itself, adequate consideration for the promises and covenants in this Agreement.
In that event, the Company shall have no obligation to make any further
Severance Payments.
(b)    If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive's agreement to withdraw, dismiss or not file a lawsuit would not be a
violation of any applicable law or regulation.




--------------------------------------------------------------------------------




7.    Representations by Executive. Executive warrants that Executive is legally
competent to execute this Agreement and that Executive has not relied on any
statements or explanations made by the Company or its attorneys. Executive
acknowledges that Executive has been afforded the opportunity to be advised by
legal counsel regarding the terms of this Agreement, including the Release.
Executive acknowledges that Executive has been offered at least twenty-one (21)
days to consider this Agreement. After being so advised, and without coercion of
any kind, Executive freely, knowingly and voluntarily enters into this
Agreement. Executive acknowledges that Executive may revoke this Agreement
within seven (7) days after Executive has signed this Agreement and acknowledges
understanding that this Agreement shall not become effective or enforceable
until seven (7) days after Executive has signed this Agreement (the “Effective
Date”), as evidenced by the date set forth below Executive's signature on the
signature page hereto. Any revocation must be in writing and directed to
[_______________]. If sent by mail, any revocation must be postmarked within the
seven (7)-day period described above and sent by certified mail, return receipt
requested.
8.    Restrictive Covenants. Section 6 of the Employment Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.
9.    Non-Disparagement. Executive shall not engage in any disparagement or
vilification of the Releasees, and shall refrain from making any false,
negative, critical or disparaging statements, implied or expressed, concerning
the Releasees, including regarding management style, methods of doing business,
the quality of products and services, role in the community, or treatment of
employees. Executive shall do nothing that would damage the Company's business
reputation or goodwill.
10.    Company Property.
(a)    Executive shall return to the Company all information, property, and
supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.
(b)    Executive shall not, at any time on or after the Termination Date,
directly or indirectly use, access or in any way alter or modify any of the
databases, e-mail systems, software, computer systems or hardware or other
electronic, computerized or technological systems of the Company or any of its
affiliates. Executive acknowledges that any such conduct by Executive would be
illegal and would subject Executive to legal action by the Company, including
claims for damages and/or appropriate injunctive relief.
11.    No Admissions. The Company denies that the Company or any of its
affiliates, or any of their employees or agents, has taken any improper action
against Executive, and this Agreement shall not be admissible in any proceeding
as evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.
12.    Confidentiality of Agreement. Executive shall keep the existence and the
terms of this Agreement confidential, except for Executive's immediate family
members and Executive's legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.
13.    Non-Waiver. The Company's waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.
14.    Applicable Law; Mandatory Arbitration and Equitable Relief. All questions
concerning the construction, validity and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by Sections 10, 11 and 12 of the Employment Agreement as if restated herein in
their entirety.
15.    Legal Fees. In the event that either Party commences arbitration or
litigation to enforce or protect such Party's rights under this Agreement, the
prevailing Party in any such action shall be entitled to recover reasonable
attorneys' fees and costs (including the costs of experts, evidence and counsel)
and other litigation costs relating to such action, in addition to all other
entitled relief, including damages and injunctive relief.
16.    Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Executive
pursuant to any claim arising out of or related in any way to Executive's
employment with the Company and the termination of that employment.




--------------------------------------------------------------------------------




17.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same Agreement.
18.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns.
19.    Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Executive hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Executive stipulates that breach by
Executive of restrictions and requirements under this Agreement will cause
irreparable damage to the Releasees in the case of Executive's breach and that
the Company would not have entered into this Agreement without Executive binding
Executive to these restrictions and requirements. In the event of Executive's
breach of this Agreement, in addition to any other remedies the Company may
have, and without bond and without prejudice to any other rights and remedies
that the Company may have for Executive's breach of this Agreement, the Company
shall be relieved of any obligation to provide Severance Payments and shall be
entitled to an injunction to prevent or restrain any such violation by Executive
and all persons directly or indirectly acting for or with Executive. Executive
stipulates that the restrictive period for which the Company is entitled to an
injunction shall be extended in for a period that equals the time period during
which Executive is or has been in violation of the restrictions contained
herein.
20.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute shall refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company; (e) the words “include,”
“includes” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation” and “including, without limitation,” (and the
like) respectively; (f) all references to preambles, recitals, sections and
exhibits are to preambles, recitals, sections and exhibits in or to this
Agreement; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
(and the like) refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections and exhibits appearing in
or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions; and (k) all accounting terms not specifically defined herein shall
be construed in accordance with GAAP.
21.    Future Cooperation. In connection with any and all claims, disputes,
negotiations, governmental, internal or other investigations, lawsuits or
administrative proceedings (the “Legal Matters”) involving the Company or any
affiliate, or any of their current or former officers, employees or board
members (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense and prosecution of any and all such Legal Matters,
as may, in the good faith and judgment of the Company, be reasonably requested.
The Company shall consult with Executive and make reasonable efforts to schedule
such assistance so as not to materially disrupt Executive's business and
personal affairs. The Company shall reimburse all reasonable expenses incurred
by Executive in connection with such assistance, including travel, meals, rental
car, and hotel expenses, if any; provided such expenses are approved in advance
by the Company and are documented in a manner consistent with expense reporting
policies of the Company as may be in effect from time to time.




--------------------------------------------------------------------------------




In witness whereof, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.
WEST BANCORPORATION, INC.
EXECUTIVE
 
 
By: ________________________________________
___________________________________________
       [Name]
[Name]
       [Title]
 
 
 
Date: ______________________________________
Date: ______________________________________





